Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Claims 1-6, 8, 9 and 11-13 are pending.
Claims 7 and 10 are cancelled.
Claims 1, 8, 9, 11 and 12 are currently amended.
Claims 1-6, 8, 9 and 11-13 as filed on June 24, 2022 are pending and under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 was considered.

Claim Objections
Claims 1, 3, 4 and 6 are objected to because of the following informalities: 
Claim 1:  the method as newly claimed is not consistent with the preamble because the method as newly claimed produces either a pharmaceutical composition or a cosmetic composition.  
Claim 1(e):  “cosmetic amount” should presumably recite “cosmetically effective amount”.
Claim 3:  “HPBCD molecule” should presumably recite “HPBCD” or “HPBCD host” consistent with the antecedent in claim 1.  Alternatively, claim 3 should further specify the HPBCD is a molecule.  
Claim 4:  the extraneous space in “about 1: 84” should be deleted.
Claim 6:  “TRPC” should recite “transient receptor potential cation (TRPC)” consistent with the disclosure in paragraph [00261] of the specification as originally filed.
Appropriate correction is required.

Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the guest compound is substantially free of a solvent.  It is unclear which solvent is referenced by the term “a solvent”.  Claims 2-6, 8, 9 and 11-13 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.  Claim 2 is also included in this rejection because it is unclear which aqueous solvent is referenced by the term “an aqueous solvent” and it is unclear which organic solvent is referenced by the term “an organic solvent”.
Claims 8 and 11 recite “the active agent” and “the non-complexed active agent”.  There is insufficient antecedent basis for these limitations in the claims because claim 1 does not recite an active agent but rather a guest compound.
Claims 9 and 12 recite “formulating the composition with a polymer”.  There is insufficient antecedent basis for “the composition” in these claims because claim 1 recites a pharmaceutical composition or a cosmetic composition and it is unclear which composition “the composition” is intended to reference.
Claim 13 recites “causing the inclusion complex to form a dendrimer”.  It is unclear how the “causing” is related to the process of claim 1 which produces either a pharmaceutical composition or a cosmetic composition.   The specification as originally filed fails to remedy the ambiguity because the references to the dendrimer in paragraphs [0070] and [00150] are unrelated to the pharmaceutical or the cosmetic.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/841,017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the guest compound is substantially free of a solvent, rather, it specifically discloses substantially free of an organic solvent (e.g., paragraphs [0066], [00250]; page 79, claim 1).  The prior-filed application does not disclose at least 5% inclusion into the cavity, rather, it discloses at least 85% (e.g., paragraphs [0066], [00224]; page 79; claim 2).  
The earliest date available to the pending claims is July 31, 2019.      

Response to Arguments:  Priority
Applicant’s rehashed arguments are acknowledged but they remain unpersuasive for reasons already of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record.
	Sifaoui teach the formation of inclusion complexes of -cyclodextrin (BCD) in an anhydrous environment (title; abstract). The BCD was dehydrated under reduced pressure (vacuum) (page 2, Materials).  In an anhydrous environment the available volume of the BCD cavity attains a maximum, moreover, guest molecules are easily stabilized in the cavity by hydrogen bonds with the BCD (page 2, lhc, 2nd paragraph).  Calorimetric measurements were performed with a TA Instruments differential scanning calorimeter (model 2920) in an inert atmosphere of argon gas; the complex forms during the first run (page 2, rhc, 1st full paragraph; Figure 1; paragraph bridging pages 206-207).
Samples were prepared at a molar ratio of 4:1 of the guest compound to the CBD (paragraph bridging pages 2 and 3), as required by instant claim 4.  Because the samples were prepared at the melting temperature of the guest compound (paragraph bridging pages 2 and 3), the guest compound is substantially free of aqueous solvent and is substantially free of organic solvent as described in paragraph [00166] at page 47 of the instant specification, as required by instant claim 2.  Sifaoui further teach the stoichiometry of complexes, as reported in the literature, is usually 1:1 (page 1, rhc).  
Guest compounds include salicylic acid (lipophilic, anti-fungal as evidenced by PubChem at page 1, last paragraph,  pages 6-7, 3.2.8 “Solubility” and pages 7-8, 3.2.12 “LogP”) (page 2, Materials; Figure 1g; Table 1), as required by instant claims 5 and 6.  Four salicylic acid molecules might be included in one molecule of BDC (implies at least one of the four molecules is included at least 5% into the cavity) (page 5, rhc, 2nd and 3rd full paragraphs; Figure 3a; Figure 5; Table 3), as required by instant claim 3.  Guest compounds also include acetylsalicylic acid (page 2, Materials).
Sifaoui further teach cyclodextrins improve aqueous solubility and bioavailability of lipophilic drug molecules (page 1, rhc), as required by instant claims 8 and 11.
	Sifaoui do not specifically teach hydroxypropyl--cyclodextrin (HPBCD), Sifaoui do not specifically teach adding the guest compound under the vacuum, and Sifaoui do not teach further comprising combining an amount with a carrier as required by claim 1. 
These deficiencies are made up for in the teachings of Hayward and ResearchGate.
	Hayward teach a salicylic acid and derivatized beta cyclodextrin complex; the derivatized beta cyclodextrin is hydroxypropyl beta cyclodextrin (title; abstract; column 2, lines 35-45; claims).  Such derivatized cyclodextrin tends to increase solubility in water beyond the unmodified cyclodextrins (column 2, lines 18-31).  Cosmetic applications may benefit from the increased availability of salicylic acid in solution (carrier), as well as in applications as wart removers and preparations used to treat acne (column 3, lines 30-55).
	ResearchGate teaches the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel (nitrogen can be successful but argon is usually preferred to inert a vessel) (page 2, Jacques Lacoste comment).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the β-cyclodextrin employed by Sifaoui to comprise a derivatized beta cyclodextrin inclusive of hydroxypropyl beta cyclodextrin as taught by Hayward because such derivatized cyclodextrin tends to increase solubility in water compared to the unmodified form.  One would be motivated to do so because Sifaoui disclose a purpose of the cyclodextrin is to improve aqueous solubility of lipophilic drug molecules (e.g., Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the formation of the inclusion complexes of Sifaoui and Hayward under vacuum as taught by ResearchGate because the main advantage of experiments under vacuum is to be sure not to have oxygen and moisture in the vessel.  There would be a reasonable expectation of success because performing a reaction under vacuum is taught by to an obvious variant of performing a reaction under nitrogen or under argon by ResearchGate and the reaction of Sifaoui is performed under argon.  One would be further motivated because Sifaoui specifically dehydrate the cyclodextrin prior to complexation for the express purpose of removing water and maximizing the volume of the cyclodextrin cavity.  Thus, the removal of oxygen and moisture is an implicit concern of Sifaoui.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui in view of Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin / salicylic acid complexes as a solution thereof as taught by Hayward because cosmetic applications thereof as wart removers (pharmaceutical) or acne-treatments may benefit from the increased availability of salicylic acid in solution.  It would have been obvious to include the complexes in the solution in an amount sufficient to remove warts or treat acne because Hayward disclose solutions of such complexes as wart removers and acne treatments.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1-6, 8 and 11 above, and further in view of Poli (US 2018/0243321, published August 30, 2018, of record).
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach a polymer or release properties as required by claims 9 and 12.
This deficiency is made up for in the teachings of Poli.
Poli teaches a composition and medical device comprising acetylsalicylic acid, in particular for the treatment of warts and related pathologies (title; abstract; claims).  The acetylsalicylic acid may be embedded in a solid or polymer matrix (paragraphs [0037], [0054]-[0078] and [0086]-[0089]).  In these solid forms, the release of the acetylsalicylic acid may be delayed or constantly released over time (paragraph [0090]).  The acetylsalicylic acid may be in the form of a clathrate / hydroxypropyl--cyclodextrin inclusion complex (claims 42-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified -cyclodextrin complexes of Sifaoui, Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin / acetylsalicylic acid complexes within a solid or polymer matrix as taught by Poli in order to release the acetylsalicylic acid constantly over time in order to treat warts and related pathologies.  There would be a reasonable expectation of success because Poli teach the acetylsalicylic acid may be in the form of a hydroxypropyl-β-cyclodextrin inclusion complex.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sifaoui et al. “Formation of -cyclodextrin complexes in anhydrous environment,” Journal of Molecular Modeling 22:207, 2016, of record, as evidenced by PubChem “Salicylic acid,” printed 2021, of record, in view of Hayward et al. (US 5,942,501, published August 24, 1999, of record) and ResearchGate “What are the advantages to running a reaction under vacuum rather than under nitrogen?” 2016, of record, as applied to claims 1-6, 8 and 11 above, and further in view of Namazi et al. “Synthesis of -cyclodextrin-based dendrimer as novel encapsulating agent,” Polymer International 63:1447-1455, 2014, of record.
The teachings of Sifaoui, Hayward and ResearchGate have been described supra.
They do not teach causing the form of a dendrimer as required by claim 13.
This deficiency is made up for in the teachings of Namazi.
Namazi teach the fabrication of a glycodendrimer with high proportions of cyclodextrins (abstract; Scheme 2).  When cyclodextrin units are incorporated in a dendrimer, the dendrimer can combine both the favorable properties of cyclodextrin to form inclusion complexes and the properties of the dendrimer (paragraph bridging pages 1447-1448).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the -cyclodextrin complexes of Sifaoui in view of Hayward and ResearchGate inclusive of hydroxypropyl--cyclodextrin complexes to form a dendrimer as taught by Namazi in order to reap the expected benefit of the dendrimer in addition to the favorable properties of the cyclodextrin.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant at page 10 of the Remarks states the Office has failed to make a prima facie case of obviousness because none of the references teaches or suggests the formation of a pharmaceutical composition.
	This is not found persuasive at least because no pending claim requires a pharmaceutical composition because claim 1 as currently amended produces either a pharmaceutical composition or a cosmetic composition.  Nonetheless, Applicant’s Remarks are in error because the complexes of Sifaoui include hosts inclusive of salicylic acid which is both a pharmaceutically active agent and a cosmetically active agent as evidenced at least by Hayward as clearly set forth in the rejections of record.  Applicant is reminded the entire context of Sifaoui is addressing the low bioavailability of lipophilic drug molecules (e.g., Introduction) and the discovery that complexation of such molecules with beta-cyclodextrin in an anhydrous environment yields higher / better complexation in comparison to traditional complexation in solution (e.g., Introduction, Conclusion).  
	Applicant at page 11 of the Remarks cites to data in the present specification, for instance, Example 6 and paragraphs [00443] and [00448], as evidence of advantages.
	This is not found persuasive at least because the content of the present specification has already been considered in the determination of the prima facie obvious of the previously and newly claimed method as part of the Graham analysis.  It is not seen where any pending claim is drawn to, for instance, a method of topical administration of tamanu oil – cyclodextrin complexes to scars in need of treatment (e.g., pages 113-124 of the specification as originally filed).  Applicant is reminded that the prior art renders obvious that which is claimed.  There is no need for the prior art to render obvious that which is not claimed.  See also MPEP 716 for information regarding allegations of unexpected results.
	Applicant at pages 11-12 of the Remarks states the Examiner has misconstrued ResearchGate, that the Examiner “cannot reach conclusions based on the Examiner’s own understanding or experience”, that ResearchGate is not an appropriate form of reference, that ResearchGate is not enabled, etc.  Applicant requests the rejections over ResearchGate be stricken.
	This is not found persuasive because the disputed passage states:

    PNG
    media_image1.png
    412
    789
    media_image1.png
    Greyscale

This passage is clearly date stamped, states exactly the same information as summarized in the rejections of record, and qualifies as prior art.  The passage / comment by Professor Lacoste is in response to the question [w]hat are advantages to running a reaction under vacuum rather than under nitrogen? on the website specifically designed to connect the world of science.  To the extent that Applicant’s complaint is that the passage does not literally say that “running a reaction under vacuum is an obvious variant of running a reaction under argon for ensuring the absence of moisture”, Applicant is reminded that ResearchGate must be read in context of Sifaoui which discloses complexation in an inert atmosphere of argon gas (e.g., page 2, rhc) and which discloses dehydration under reduced pressure (vacuum) (e.g., page 2, lhc) and that Sifaoui, as a whole, is drawn to complexation in an anhydrous environment (e.g., title).  Thus, the disputed passage reproduced supra and as summarized in the rejections of record evidences vacuum as an alterative / obvious variant to either nitrogen or argon for purposes of ensuring an absence of oxygen and moisture during chemical processes.  Applicant is also reminded that [t]he "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art."  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP 2141.03.  Nonetheless, for clarity of the written, public record, at least Hill et al. (US 2007/0191323) also evidence vacuum is an art-recognized obvious variant of inert gas for oxygen removal:

    PNG
    media_image2.png
    146
    631
    media_image2.png
    Greyscale

and at least Kitada et al. (US 5,637,631) also evidence vacuum is an art-recognized obvious variant for moisture removal (column 5):

    PNG
    media_image3.png
    170
    535
    media_image3.png
    Greyscale

For at least these reasons, Applicant’s Remarks are not found persuasive because they are not consistent with the guidance of the MPEP and they are not found persuasive because they are not consistent with the knowledge of those skilled in the chemical arts as evidenced at least by the prior art of record.  Therefore, the rejections in view of ResearchGate are properly maintained.
	Applicant at pages 12-13 of the Remarks cites to Ackelid (IDS reference filed June 24, 2022) “as evidence that running a reaction under vacuum is not an obvious variant of running a reaction under argon”.
	This is not found persuasive because the proffered evidence is drawn to electron beam powder bed fusion (page 2).  It is not seen how potential impurities in argon are relevant to chemical complexation or chemical synthesis because the art of record drawn to chemical complexation and chemical synthesis are silent to this particular concern.  In contrast, that such impurities could at least theoretically deposit or otherwise interfere with the particle fusion processes with which Ackelid is concerned is acknowledged.  Assuming Ackelid could be considered analogous art, Ackelid do not in fact evidence that running a reaction under vacuum is not an obvious variant or running a reaction under argon as alleged by Applicant, rather, Ackelid evidence running a reaction under vacuum is better than running a reaction under argon and would in fact motivate one to do so!  Furthermore, for clarity of the written, public record, Ackelid further evidence that a “vacuum” is a gas volume at any pressure below atmospheric (page 5) which is important because the dehydration process of the cyclodextrin of Sifaoui is performed at reduced pressure, i.e., vacuum.
	Applicant at page 13 of the Remarks cites to Hu et al. and to Nakatani et al. (IDS references filed June 24, 2022) as evidencing higher pressure promotes formation of cyclodextrin complexes.
	This is not found persuasive because as acknowledged by Applicant both of these studies used a solvent to make the inclusion complex, because these studies are silent to the effects of lower pressure, and because as evidenced by Ackelid and by Wikipedia (of record) vacuum as instantly claimed embraces any and all pressures less than atmospheric (e.g., about 14.7 psi).  Because the dehydration process of the cyclodextrin of Sifaoui is performed at reduced pressure it is presumed that the cyclodextrin of Sifaoui can withstand such reduced pressure, absent evidence to the contrary.  Furthermore, there is no reason to conclude that reduced pressure would interfere with the formation of cyclodextrin complexes because the entire point of operating in an anhydrous environment is to maximize the volume of the cyclodextrin binding cavity, thereby increasing the probability of binding or/and forming hydrogen bonds with the hydroxyl moieties of the cyclodextrin (Sifaoui, page 2, lhc).
	Applicant at pages 13-14 of the Remarks further opines on the Examiner’s failure to identify a plausible reason to have combined the applied references and further baldly asserts “common sense dictates that the skilled artisan would not have combined them”.   At pages 14-15 Applicant alleges the art is unpredictable.  
	This is not found persuasive because it is not seen how Applicant’s assertions address the findings of fact or the specific motivations articulated in the rejections of record.  To the extent that Applicant’s Remarks focus on the modification by ResearchGate, such Remarks are not persuasive as elaborated infra.
	Applicant at pages 15-17 of the Remarks turns to claims 9 and 12 and rehashes the argument of record that because claim 1 is not obvious claims 9 and 12 cannot be obvious.
	This remains unpersuasive for reasons of record because as set forth across the multiplicity of rejections of record claim 1 is prima facie obvious over the combined teachings of the prior art.
	Applicant at pages 17-18 of the Remarks turns to claim 13 and rehashes the argument of record that because claim 1 is not obvious claim 13 cannot be obvious.
	This remains unpersuasive for reasons of record.
	
Therefore, the rejections over Sifaoui are properly maintained in slightly modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hill et al. (US 2007/0191323) teach stable corticosteroid mixtures prepared under oxygen-depleted conditions (title; abstract; claims).
	Kitada et al. (US 5,637,631) teach a process for preparing a degradable polymer (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633